                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HARAM CORPORATION, a Washington for                CASE NO. C18-1651-JCC
      profit Corporation, d/b/a DREXEL DELI &
10    GROCERY, et al.,                                   MINUTE ORDER
11
                            Plaintiffs,
12               v.

13    UNITED STATES OF AMERICA,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to stay this case in
19   light of the lapse of appropriations (Dkt. No. 10). Finding good cause, the Court GRANTS the
20   motion. All pending deadlines in this case are hereby STAYED and all current deadlines are
21   hereby EXTENDED commensurate with the duration of the lapse in appropriations. The
22   Government is ORDERED to notify the Court once appropriations have been restored.
23          DATED this 24th day of January 2019.
24          //
25          //
26          //

     MINUTE ORDER
     C18-1651-JCC
     PAGE - 1
                    William M. McCool
 1                  Clerk of Court
 2                  s/Tomas Hernandez
 3                  Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1651-JCC
     PAGE - 2
